United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Roberts et al.			:
Application No. 16/667,068			:		Decision on Petition
Filing Date: October 29, 2019		:				
Attorney Docket No. 82121567US01		:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed December 21, 2021, requesting the Office withdraw the holding of abandonment.

The petition is granted.

On February 17, 2021, the Office issued a non-final Office action setting a shortened statutory period for reply of three (3) months.  

The petition establishes a 12-page reply was electronically filed on May 14, 2021.  For unknown reasons, only 7 of the 12 pages were matched with the file.  The petition includes a copy of the full reply.

The Office issued a Notice of Abandonment on October 21, 2021.  The notice states the Office failed to receive a reply to the Office action.  However, a reply was timely filed on May 14, 2021.  Therefore, the application is not abandoned.

In view of the prior discussion, the holding of abandonment is withdrawn.

Technology Center Art Unit 2843 will be informed of the instant decision and the application will be further examined using the copy of the 12-page reply filed with the petition in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions